     Case 2:17-cv-01596-JAD-EJY Document 100 Filed 02/02/21 Page 1 of 4




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     Attorneys for Defendant, LongVue Mortgage Capital Inc., as loan servicer for WestVue NPL
 6   Trust II
 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10
     RANDOLPH DAY,                                    Case No.: 2:17-cv-01596-JAD-CWH
11
                   Plaintiff,                         Order Granting Motion to Execute on
12                                                    Preliminary Injunction Bond and
13   vs.                                              Directing Clerk of Court to Disburse
                                                      Bond
14   LONGVUE MORTGAGE CAPITAL INC., as
     trustee for WESTVUE NPL TRUST II; FIRST
15   AMERICAN SOLUTIONS, LLC, and DOES
     I-X and ROE CORPORATIONS I-X,                      [ECF No. 95]
16
     inclusive,
17
                   Defendants.
18
19   ______________________________________

20          Defendant LongVue Mortgage Capital Inc., as loan servicer for WestVue NPL Trust II,

21   Motion to execute the Preliminary Injunction Bond [ECF No. 95] came before this Court. The

22   Motion was unopposed. The Court issued a minute granting the Motion and requiting LongVue

23   to file a proposed order granting the motion by 10/9/2020 for the court’s consideration and

24   execution [ECF No. 96]. Good cause appearing; therefore, the Court finds and concludes as

25   follows:

26                                     FINDINGS OF FACT

27          THE COURT FINDS AS FOLLOWS:

28



                                              Page 1 of 4
     Case
     Case2:17-cv-01596-JAD-EJY
          2:17-cv-01596-JAD-EJY Document
                                Document100
                                         97 Filed
                                            Filed10/07/20
                                                  02/02/21 Page
                                                           Page22of
                                                                 of44




 1             1.     On April 10, 2007, Plaintiff Randolph Day borrowed $900,000.00 from his own
 2   company, Mortgage Max Corporation, as evidenced by the Adjustable Rate Note with Interest-
 3   Only Period (“Note”) to refinance a loan for the Property he owned located at 32 Via Paradiso
 4   Street, Henderson, NV 89011.
 5             2.     To secure the loan, Plaintiff executed a Deed of Trust in favor of Mortgage
 6   Electronic Registration Systems, Inc. (“MERS”) as nominee for Mortgage Max Corporation on
 7   April 10, 2007. The Deed of Trust was recoded in the Clark County Recorders Office on April
 8   18, 2007 as Instrument No. 20070418-0003075.
 9             3.     On November 5, 2010, Plaintiff entered into a Loan Modification on the Note
10   with Carrington Mortgage Services LLC.           The Loan Modification set Plaintiff’s monthly
11   payment at $3,481.65.
12             4.     On, August 8, 2012, Mortgage Electronic Registration Systems, Inc. as nominee
13   for Mortgage Electronic Registrations Systems, Inc., solely as nominee for Mortgage Max
14   Corporation and its successors and assigns recorded an Assignment of the Deed of Trust to
15   Flagstar in the Clark County Recorders Office as Document No. 201208080003210.
16             5.     On June 28, 2015, Flagstar recorded an assignment of its interest in the Deed of
17   Trust to WestVue NPL Trust II (hereinafter “WestVue”) in the Clark County Recorders Office as
18   Document No. 20150728-0001955.
19             6.     On May 20, 2019, WestVue recorded an assignment of its interest in the Deed of
20   Trust to WVUE in the Clark County Recorders Office as Document No. 20190520-0002575.
21             7.     LongVue is the loan servicer for both WestVue and WVUE.
22             8.     On June 7, 2017, Plaintiff filed a Complaint where claimed that LongVue was not
                                                                   claiming
23   entitle to
     entitled to foreclosure on the deed of trust. In the Complaint, Plaintiff sought to enjoin the
24   LongVue’s pending foreclosure sale of the Property.1
25             9.     Based on Plaintiff’s allegations, the Court entered a preliminary injunction in this
26   matter on June 27, 2017 enjoining the foreclosure sale, and ordered Plaintiff to post a bond of
27
28
     1
         ECF No. 1.



                                                   Page 2 of 4
     Case
     Case2:17-cv-01596-JAD-EJY
          2:17-cv-01596-JAD-EJY Document
                                Document100
                                         97 Filed
                                            Filed10/07/20
                                                  02/02/21 Page
                                                           Page33of
                                                                 of44




 1   $4,000.00. Plaintiff posted the bond on June 29, 2017.2
 2          10.        On June 15, 2020, the Court entered an Order Granting Summary Judgment in
 3   Favor of Defendants and Dissolving Injunction.3
 4          11.        On June 29, 2020, the Court entered a Minute Order a minute granting the Motion
 5   and requiting LongVue to file a proposed order granting the motion by 10/9/2020 for the court’s
 6   consideration and execution.4
 7                                       CONCLUSIONS OF LAW
 8          THE COURT CONCLUDES AS FOLLOWS:
 9          1.         FRCP 65(c) states, “No restraining order or preliminary injunction shall issue
10   except upon the giving of security by the applicant, in such sum as the court deems proper, for
11   the payment of such costs and damages as may be incurred or suffered by any party who is found
12   to have been wrongfully enjoined or restrained.” “Under this rule, before a court may execute a
13   bond, it must find the enjoined or restrained party was “wrongfully enjoined or restrained.””5
14   “[A] party has been wrongfully enjoined within the meaning of Rule 65(c) when it turns out the
15   party enjoined had the right all along to do what it was enjoined from doing.”6
16          2.         As the prevailing party on summary judgment, LongVue is entitled to the full
17   amount of the $4,000.00 preliminary injunction bond to reimburse it for its loss resulting from
18   the injunction.
19          3.         In its Summary Judgment Order, the Court held that LongVue had the standing to
20   foreclose on the Property; however, LongVue could not complete foreclosure under the Deed of
21   Trust because of the preliminary injunction.
22          4.         The delay in the foreclosure resulted in a loss to LongVue. Pursuant to the Loan
23   Modification entered into by Plaintiff and a prior loan servicer, Plaintiff’s monthly payment is
24   $3,481.65.7 This stay on the appeal lasted from June 27, 2017 to June 15, 2020, the date of the
25
     2
       ECF Nos. 15-16.
26   3
       ECF No. 82.
     4
27     ECF. No. 84.
     5
       Nintendo of Am., Inc. v. Lewis Galoob Toys, Inc., 16 F.3d 1032, 1036 (9th Cir. 1994).
     6
28     Id. (internal citations omitted).
     7
       See ECF 95-3.


                                                  Page 3 of 4
     Case
     Case2:17-cv-01596-JAD-EJY
          2:17-cv-01596-JAD-EJY Document
                                Document100
                                         97 Filed
                                            Filed10/07/20
                                                  02/02/21 Page
                                                           Page44of
                                                                 of44




 1   Summary Judgment Order and dissolution of the preliminary injunction. That is a period of 36
 2   months. If Plaintiff had made all of his monthly payments during the injunction period, LongVue
 3   would have received $125,339.40 ($3,481.65 x 36) in payments to be applied to the outstanding
 4   balance of the loan. Thus, the $4,000.00 bond deposited by Plaintiff with the Court represents
 5   barely over a month of payments and only a fraction of the amount that LongVue would
 6   otherwise be entitled.
 7                                             ORDER
 8          IT IS THEREFORE ORDERED that the Motion Execute Preliminary Injunction
 9   Bond [ECF No. 95] is GRANTED.
10          IT IS FURTHER ORDERED that the Clerk of Court is directed to disburse the full bond
11   amount and interest payable to "WVUE 2015-1" and sent to its address at 1300 Quail Street,
12   Suite 106, Newport Beach, California 92660.
13
14
15
16
                                                        ___________________________________
17                                                      U.S. District Judge Jennifer A. Dorsey
18
                                                        Dated: February 2, 2020
19
20
21
22
23
24
25
26
27
28



                                               Page 4 of 4
